Citation Nr: 1200127	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-36 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for dyshidrosis (to include as secondary to exposure to herbicides and/or other chemical agents).

2. Entitlement to service connection for a right ear disability.

3. Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to September 1973 (to include service in the Republic of Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.         

The matter of service connection for a right leg disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era.

2. It is not shown that the Veteran was exposed to chemical weapons agents during service. 

3. Dyshidrosis was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current dyshidrosis is related to an injury, disease, or event in service (to include exposure to herbicides therein).

4. It is not shown that the Veteran has, or during the pendency of this claim has had, a right ear disability. 


CONCLUSIONS OF LAW

1. Service connection for dyshidrosis (to include as due to herbicide exposure) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2011).

2. Service connection for a right ear disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A July 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Partial service treatment records (STRs) are associated with the Veteran's claims file, and pertinent postservice treatment records have been secured.  As the STRs appear to be incomplete, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran has not identified any treatment for dyshidrosis (characterized as rash/blisters on the hands) or for his right ear that he received in service and there is no basis for alternate source record development.  A medical opinion is not necessary in these matters as the evidence of record does not indicate that the Veteran's dyshidrosis may be related to his service and there is no competent evidence of a current right ear disability (or persistent symptoms suggestive of such).  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Dyshidrosis

Service department records show the Veteran served in Vietnam during the Vietnam era.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to dyshidrosis or rash of the hands. 

The Veteran's VA outpatient treatment records reveal a diagnosis of dyshidrosis.  

At the October 2010 Travel Board hearing the Veteran testified that sometime in the early 1970's he began to develop black blisters on his hands and that his skin would peel; he did not seek treatment in service.  He had been treated by VA since 2006, but the treatment was ineffective.  He thought that the problems with his hands were due to exposure in service to Agent Orange or to flechette artillery rounds containing chemical weapons.

Regarding the allegation that the Veteran's dyshidrosis is related to Agent Orange exposure, the evidence shows the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to herbicides in service is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, dyshidrosis is not among the enumerated diseases that may be presumed service connected based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Consequently, to establish service connection for dyshidrosis, the Veteran must show affirmatively that such disability is related to his service.

The Veteran has not identified any treatment for dyshidrosis or a rash on his hands in service (he indicated that he only went to sick call once, for an unrelated complaint).  He states that he first sought VA treatment in 2006.  (He has not alleged that dyshidrosis became manifest in service and has persisted throughout since.)  Significantly, the first clinical notation of dyshidrosis is in 2006, more than 33 years after service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that such disability is service-connected.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  Therefore, continuity of symptoms has not here been established, either through the medical evidence or the Veteran's subjective statements.

What is presented then, is the question of whether in the absence of any evidence of continuity since service, the Veteran's dyshidrosis may somehow be related to his remote service (to include as due to Agent Orange exposure and/or other chemical agent exposure therein).  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his dyshidrosis is (or may be) related to such exposures.

Furthermore, there is no corroborative or objective evidence of record suggesting that the Veteran was exposed to chemical flechette rounds during service.  Likewise, there is no competent (medical) evidence of record that suggests that the Veteran's dyshidrosis may be related to exposure to any such other chemical agents in service.  

The Veteran's own assertions of a causal nexus between his dyshidrosis and environmental factors in service are not competent evidence in this matter, as that question is clearly one beyond lay observation.  A nexus between a current disability and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

      Right ear disability

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a right ear disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The evidence of record neither shows nor suggests that the Veteran has a right ear disability.  VA outpatient treatment records are silent for right ear complaints.  At the October 2010 Travel Board hearing the Veteran testified in essence that he did not have (and has not been treated for) a right ear disability.  He noted instead that he had a perceived decrease in right ear hearing acuity.  [Notably, the matter of service connection for hearing loss was not adjudicated by the RO and is not before the Board].

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a right ear disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a right ear disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 


ORDER

Service connection for dyshidrosis is denied.

Service connection for a right ear disability is denied.


REMAND

Regarding service connection for a right leg disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

At the October 2010 Travel Board hearing the Veteran testified that he injured his right leg while serving in Vietnam in November of 1968 at Landing Zone (LZ) Vera and was medevaced to the 173rd (possibly the 171st) evac. hospital for treatment, spending two weeks as an inpatient.  In light of VA's heightened duty to assist, alternate source development for records of such treatment is necessary. 

Additionally, the Veteran reported that he had surgery on his right knee in 1974 (shortly after his discharge from service) at Middletown Hospital (now called Atrium).  He also noted that he was treated at an orthopedic office in Middletown in the 1990's, in 2000, and in 2005.  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified outstanding treatment records must be secured to ensure proper adjudication of the claim on a complete record.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive alternate source development for records of the Veteran's alleged treatment at the 173rd /171st evac. hospital in Vietnam in November 1968.  If treatment records from that facility are unavailable, whether or not he was admitted there in November 1968 should be pursued in any administrative records at the storage facility where such records would have been retired.  If no alternate source corroborating records of the Veteran's treatment in November 1968 can be located, the scope of the search should be stated for the record.   

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right knee/leg from June 2008 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his right knee/leg since his discharge from service, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

3. If the results of the development sought above suggest that there are additional pertinent and outstanding treatment records and/or that the Veteran's current leg/knee disability may be related to his service the RO should arrange for the additional development suggested (to include an examination to secure a nexus opinion, if indicated).

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


